

Exhibit 10.1
 
May 31, 2006


Mr. Victor Zhou
Suite 1903, No 7, Rongcheng Garden,
Rongcheng Road,
Shanghai, China 200120
 
Re:  Acting CEO Employment Agreement
 
Dear Mr. Zhou:
 
On behalf of the Board of Directors (“Board”), I am pleased to offer you the
position of Acting Chief Executive Officer with The Hartcourt Companies, Inc.
(the “Company”). This Employment Agreement sets forth the terms of our offer of
employment to you for your approval and agreement.
 
1.    Employment by the Company.
 
(a)    Duties. You are employed by the Company as its Acting Chief Executive
Officer, reporting to the Company Board. You have the standard duties and powers
associated with the CEO of a company, and your duties may include other duties
as reasonably assigned by the Board from time to time. Notwithstanding the
foregoing, you shall not be entitled to approve or bind the Company to any
action or obligation that requires approval by the Board under corporate law,
the Articles of Incorporation, or bylaws of the Company, or the guidelines,
policies, and procedures adopted and established from time to time by the Board
without Board approval.
 
(b)    Company Policies. The employment relationship between you and the Company
is governed by the general employment policies and practices of the Company;
provided, however, that when the terms of this Employment Agreement differ from
or are in conflict with the Company’s general employment policies or practices,
this Employment Agreement will control.
 
(c)    Board Membership. You as an elected director of the Company shall serve
in such capacity without additional compensation. As a member of the Company’s
Board, you are subject to the provisions of the Company’s bylaws and all
applicable general corporation laws relative to your position on the Board.
 
2.     Term of Employment. 
 
(a)    Term. Your employment with the Company will be month to month, starting
June 1, 2006. The Company will terminate this contract immediately who the
permanent CEO is in place.
 
(b)    Survival. Upon the termination of your employment with the Company, for
any reason, neither you nor the Company shall have any further obligation or
liability under this Employment Agreement to the other, except as set forth in
Sections 5, 6, 7, 8, 9, 10, and 11 below.
 
3.    Compensation and Benefits.
 
(a)    Salary. You will receive for your services an monthly base salary of
US$8,330 (the “Base Salary”), payable in accordance with the Company’s standard
payroll practices and subject to standard withholdings for taxes and social
security and the like.
 
 

--------------------------------------------------------------------------------


 
 
Mr. Victor Zhou
__________, 2006
Page 2
 
 
(b)    Benefits. During your employment with the Company, you will be entitled
to participate in any group insurance, hospitalization, medical, dental, health
and accident, disability or similar plan or program or equivalent benefits of
the Company to the extent that you are eligible under the general provisions of
these plans. The Company may, in its sole discretion and from time to time,
establish additional senior management benefit programs as it deems appropriate.
You understand that any benefit plans may be modified or eliminated in the sole
discretion of the Company in accordance with applicable law.
 
(d)    Vacation. You will be entitled to a period of annual paid vacation time
equal to not less than four weeks per year. Your eligibility to carryover your
accrued vacation shall be subject to the Company policy applicable to employees
at a similar level in effect during the term of this Employment Agreement. You
shall also be entitled to pay, at your Base Salary rate, for any or all vacation
not taken in a calendar year, such payment to be made on the first regular
payday following the end of the calendar year.
 
(e)    Key Person Insurance. You agree to take such actions as may be reasonably
necessary or appropriate to permit the Company to obtain a key person insurance
policy insuring you and naming the Company as beneficiary, should the Company
wish to obtain such insurance.
 
(f)    Directors and Officers Liability Insurance. Company will provide you
during the term of this Employment Agreement the same level of coverage of
directors and officers liability insurance that Company extends to its other
directors and officers.
 
(g)    Expenses. Subject to compliance with the Company’s normal and customary
policies regarding substantiation and verification of business expenses, you are
authorized to incur on behalf of the Company, and the Company will directly pay
or shall fully reimburse you for, all customary and reasonable expenses incurred
for promoting, pursuing, or otherwise furthering the business of the Company and
its affiliates.
 
(h)    Indemnification Agreement. As an officer, director and employee, the
Company will enter into a standard indemnification agreement that will indemnify
you to the maximum extent permitted by law.
 
4.     Stock.
 
(a)    Initial Grant. The Company will immediately grant you an option to
purchase common stock consisting of 10,000,000 shares of common stock at an
exercise price per share equal to no more than $0.04 per share, equal to the
fair market value of the shares as of May 29, 2006, (“Initial Grant”). The
initial Vesting Date for these shares shall be August 30, 2006.
 
(b)    Vesting. Your Initial Grant will vest on the following schedule:
 

§  
20% of your Initial Grant upon each new business acquisition for a total of 60%
Initial Grant.

   

§   20% of your Initial Grant upon each full profitable year.

 
 

--------------------------------------------------------------------------------


 
 
Mr. Victor Zhou
__________, 2006
Page 3

 
5.     Termination of Employment.
 
(a)    Termination Upon Death. If you die during your employment with the
Company, the Company shall pay to your estate, or other designated
beneficiary(s) as shown in the records of the Company, any Base Salary and/or
bonuses earned but unpaid as of the termination date (which for purposes of this
subsection (a) shall be the date of your death); accrued but unused vacation
time as of the end of the month in which you die; and benefits that you are
entitled to receive as of the date of your death under benefit plans of the
Company, less standard withholdings for tax and social security purposes. In the
event of your death, the Company shall have no obligation to make any other
payment, including severance or other compensation, of any kind. All other
benefits provided by the Company to you under its existing benefit plans shall
be determined under the provisions of those plans.
 
(b)    Termination Upon Disability. The Company may terminate your employment if
you suffer a disability that renders you unable, as determined in good faith by
the Board, to perform the essential functions of your position, even with
reasonable accommodation, for three months within any twelve month period. If
your employment is terminated pursuant to this Section 5(b), you shall receive
payment for any earned and unpaid Base Salary and/or bonuses as of the
termination date (which for purposes of this subsection (b) shall be the date
specified by the Board); accrued but unused vacation time as of the end of the
month in which the termination for disability occurs; and benefits that you are
then entitled to receive under benefit plans of the Company, less standard
withholdings for tax and social security purposes. If your employment is
terminated as a result of a disability pursuant to this Section 5(b), the
Company also shall provide to you as severance the payment of an amount equal to
six months of your then Base Salary, less standard withholdings for tax and
social security purposes, in a lump sum on the termination date.
 
Except as set forth in the immediately preceding paragraph, after the
termination date, no other compensation of any kind or severance or other
payment of any kind or payment in lieu of notice shall be payable by the Company
if your employment is terminated as a result of a disability. All benefits
provided by the Company under Section 3(b) shall be extended, at your election
and cost, to the extent permitted by the applicable insurance policies and
benefit plans of the Company, for six months after your termination date, except
as otherwise required by law (e.g., COBRA health insurance continuation
election). Except as set forth in the immediately preceding sentence, all
benefits provided by the Company to you under this Employment Agreement or
otherwise shall cease as of your termination date.
 
(c)    Voluntary Termination. You may voluntarily terminate your employment with
the Company at any time. If you voluntarily terminate your employment, you will
receive payment for any earned and unpaid Base Salary and/or bonuses as of the
date of such termination; accrued but unused vacation time; and benefits you are
entitled to receive under benefit plans of the Company, less standard
withholdings for tax and social security purposes, through the termination date,
which for purposes of this subsection (c) shall be the date upon which you
voluntarily cease performing your duties under this Employment Agreement. The
Company shall have no further obligation to pay any compensation (including
severance) of any kind. All benefits provided by the Company to you under this
Employment Agreement or otherwise shall cease as of the date of your voluntary
termination.
 
 

--------------------------------------------------------------------------------


 
 
Mr. Victor Zhou
__________, 2006
Page 4

 
(d)    Termination for Cause.
 
 (1)    Termination; Payment of Salary and Vacation. The Board may terminate
your employment with the Company at any time for “cause” (as defined below). In
the event that your employment is terminated under this subsection (d), you
shall receive payment for all earned but unpaid Base Salary; accrued but unused
vacation time; and benefits you are then entitled to receive under benefit plans
of the Company, less standard withholdings for tax and social security purposes,
through the date of your termination, which for purposes of this subsection (d)
shall be the date upon which such notice of termination is given. The Company
shall have no further obligation to pay you compensation of any kind nor to make
any payment in lieu of notice. All benefits provided by the Company to you under
this Employment Agreement or otherwise shall cease as of the termination date.
 
(2)    Definition of Cause. For purposes of this Employment Agreement, the
Company shall have “cause” to terminate your employment upon any of the
following: (a) a material breach by you of the terms of this Employment
Agreement; (b) any breach of fiduciary duty or act of theft, misappropriation,
embezzlement, intentional fraud, falsification of any employment or Company
records, or other violation of applicable law or regulation or similar conduct
by you involving the Company or any of its affiliates; (c) your conviction or
plea of nolo contendere or the equivalent involving a felony or a crime
involving fraud or dishonesty; (d) any damage of a material nature to the
business or property of the Company or any of its affiliates caused by your
willful or grossly negligent conduct; (e) the willful failure or refusal by you
to perform reasonable duties, responsibilities, or instructions from the Board;
(f) engaging in abuse of alcohol, illegal drugs, or controlled substances in a
manner that materially interferes with your performance of your duties; or (g)
improper disclosure of the Company’s confidential or proprietary information. No
act, or failure to act, by you shall be considered “willful” unless committed
without a reasonable belief that the act or omission was in the Company’s best
interest.
 
(e)    Termination Without Cause. The Company, at any time without prior written
notice, may terminate you without cause. If your employment is terminated
without cause you shall receive payment for all earned but unpaid Base Salary
and/or bonuses as of the termination date (which for purposes of this subsection
(e), shall be the date of your termination); accrued but unused vacation time;
and benefits you are then entitled to receive under benefit plans of the
Company, less standard withholdings for tax and social security purposes, as of
the termination date. Upon execution by you of an effective release of claims
substantially in the form attached as Exhibit A, the final wording of which
shall be determined by the Company in conjunction with its legal counsel (the
“Release”) the Company shall also pay to you as severance (1) an amount equal to
two months of your then base salary, less standard withholdings for tax and
social security purposes, in a lump sum on the termination date; (2)
continuation of all benefits you are then entitled to receive under benefit
plans of the Company for a period of six months; and (3) Acceleration of vesting
of unvested stock options as described in Section 5(h) below, effective upon
such termination date (“Acceleration Date”). No other compensation of any kind
or severance or other payment of any kind shall be payable by the Company after
such termination date. All benefits provided by the Company to you under this
Employment Agreement or otherwise shall cease as of the termination date.
 
(f)    Change of Control. If your employment is terminated without your written
consent within twelve months after a Change of Control (as defined below), you
shall receive payment for all earned but unpaid Base Salary and/or bonuses, as
of the termination date (which for purposes of this subsection (f), shall be the
date of your termination); accrued but unused vacation time; and benefits you
are then entitled to receive under benefit plans of the Company, less standard
withholdings for tax and social security purposes, as of the termination date.
In such event, the Company shall also provide to you as severance (1) the
payment of an amount equal to two months of your then base salary, less standard
withholdings for tax and social security purposes, in a lump sum on the
termination date; (2) continuation of all benefits you are then entitled to
receive under benefit plans of the Company for a period of six months; and (3)
Acceleration of vesting of unvested stock as described in Section 5(h) below,
effective upon such termination date (“Acceleration Date”). No other
compensation of any kind or severance or other payment of any kind shall be
payable to you by the Company after such termination date. All benefits provided
by the Company to you under this Employment Agreement or otherwise shall cease
as of the termination date.
 
 

--------------------------------------------------------------------------------


 
 
Mr. Victor Zhou
__________, 2006
Page 5

 
(1)    For purposes of this Section 5(f), a Change of Control shall be deemed to
occur upon the consummation of any one of the following events: (i) a sale of
all or substantially all of the assets of the Company; (ii) a merger or
consolidation in which the Company is not the surviving corporation (other than
a transaction the principal purpose of which is to change the state of the
Company’s incorporation or a transaction in which the voting securities of the
Company are exchanged for beneficial ownership of at least a majority of the
voting securities of the acquiring corporation); (iii) a merger or consolidation
in which the Company is the surviving corporation and less than 50% of the
voting securities of the Company that are outstanding immediately after the
consummation of such transaction are beneficially owned, directly or indirectly,
by the persons who owned such voting securities immediately prior to such
transaction; (iv) any transaction or series of related transactions after which
any person (as such term is used in Section 13(d)(3) of the Securities Exchange
Act of 1934), other than any employee benefit plan (or related trust) sponsored
or maintained by the Company, becomes the beneficial owner of voting securities
of the Company representing a majority of the combined voting power of all of
the voting securities of the Company; or (v) the liquidation or dissolution of
the Company.
 
(2)    For purposes of Section 5(f)(1), any person who acquired securities of
the Company prior to the occurrence of the specified transaction in
contemplation of such transaction and who immediately after such transaction
possesses direct or indirect beneficial ownership of at least 10% of the
securities of the Company or the surviving corporation, as appropriate (or if
the Company or the surviving corporation is a controlled affiliate, then of the
appropriate entity as determined above), shall not be included in the
calculation of the group of persons who owned such voting securities immediately
prior to such transaction.
 
(g)    Termination for Good Reason. Notwithstanding anything in this Section 5
to the contrary, you may voluntarily end your employment with the Company and
receive the benefits detailed in Section 5(e) upon or within 90 days following
the occurrence of an event constituting “Good Reason,” which for purposes of
this Section 5(g) shall mean any of the following conditions, provided that the
underlying condition persists more than 15 business days after written
notification to the Board: (1) a material adverse change in your position
causing it to be of materially less responsibility or authority without your
written consent, and such a materially adverse change shall in all events be
deemed to occur if you no longer serve as Acting Chief Executive Officer, unless
you consent in writing to such change; (2) a reduction, without your written
consent, in your level of Base Salary; (3) the Company fails to obtain the
assumption of this Employment Agreement by any successor or assign of the
Company; (4) the Company without your consent requires your permanent relocation
from the Shanghai Area; or (5) any material breach by the Company of any
material provision of this Agreement.
 
 

--------------------------------------------------------------------------------


 
 
Mr. Victor Zhou
__________, 2006
Page 6

 
(h)    Acceleration of Vesting. “Acceleration” means that all additional
unvested shares from all outstanding option grants to you will vest immediately
upon the Acceleration Date.
 
(i)     At-Will Employment. You understand and agree that your employment with
the Company is at-will, which means that either you or the Company may, subject
to the terms of this Employment Agreement, terminate this Employment Agreement
at any time, with or without cause, as set forth in this Employment Agreement.
Any modification of the at-will nature of this Employment Agreement must be in
writing and executed by you and the Company.
 
6.    Proprietary Information Obligations. You agree to sign and abide by the
terms of the Company’s standard form of intellectual property assignment and
employee confidentiality agreement, if any.
 
7.    Noninterference. While employed by the Company pursuant to this Employment
Agreement and for a period of six months after the date of your termination, you
agree not to solicit or hire or attempt to solicit or hire, directly or
indirectly, any employee of the Company or any affiliate.
 
8.    Injunctive Relief. The parties agree that damages would be an inadequate
remedy for the Company in the event of a breach or threatened breach of
Section 6, 7 or 8 of this Employment Agreement by you, and in the event or any
such breach or threatened breach, the Company may, either with or without
pursuing any potential damage remedies, obtain and enforce an injunction
prohibiting you from violating such section of this Employment Agreement and
requiring you to comply with its terms.
 
9.    Warranties and Representations. You hereby represent and warrant to the
Company that you:
 
(a)    are not now under any obligation of a contractual or quasi-contractual
nature known to you that is inconsistent or in conflict with this Employment
Agreement or that would prevent, limit, or impair the performance by you of any
of your obligations under this Employment Agreement; and
 
(b)    have been or have had the opportunity to be represented by legal counsel
in the preparation, negotiation, execution, and delivery of this Employment
Agreement and understand fully its terms and provision.
 
10.    Dispute Resolution and Binding Arbitration. You and the Company agree
that if a dispute arises concerning or relating to your employment with the
Company, such dispute shall be submitted to binding arbitration in accordance
with the employment rules of the American Arbitration Association then in
effect. The arbitration shall take place in Los Angeles, California, and both
you and the Company agree to submit to the jurisdiction of the arbitrator
selected in accordance with American Arbitration Association rules and
procedures. You and the Company agree that the arbitration procedure provided
for in this section will be the exclusive avenue of redress for any disputes
relating to or arising from your employment with the Company, and that the award
of the arbitrator shall be final and binding on both parties, and nonappealable.
The arbitrator shall have discretion to award monetary and other damages, or no
damages, and to fashion such other relief as the arbitrator deems appropriate.
The arbitrator shall also have discretion to award the prevailing party
reasonable costs and attorneys’ fees incurred in bringing or defending an action
under this provision. The costs and expenses relating to the arbitration
proceeding itself, including the fees of the arbitrator, shall be borne by the
Company.
 
 

--------------------------------------------------------------------------------


 
 
Mr. Victor Zhou
__________, 2006
Page 7

 
11.    Miscellaneous.
 
(a)     Notices. Any notice or other communication required or permitted under
this Employment Agreement shall be in writing and shall be deemed to have been
duly given (a) on the day of delivery if delivered in person; (b) on the second
business day following the date of dispatch if (i) delivered by an
internationally-recognized express courier service, (ii) delivered by facsimile
upon confirmation of receipt, or (iii) sent by e-mail, if confirmed by
first-class mail or acknowledged by the recipient or recipient’s e-mail system;
(c) on the fourth business day following the date of mailing if delivered by
registered or certified mail, return receipt requested, postage prepaid. All
notices shall be sent to the addresses specified below, unless such other
address may be designated by notice given in accordance with this Section.
 
To the Company:
 
The Hartcourt Companies, Inc.
Room 306, Yong Teng Plaza, No. 1065 WuZhong Road, Shanghai, China, 201103
 
Attention: Chairman of the Board
 
To you:
Mr. Victor Zhou
Suite 1903, No. 7, Rongcheng Garden, Rongcheng Road,
Shanghai, PRC. 200120

or to such other address or to the attention of such other person as the
recipient party will have specified by prior written notice to the sending
party.
 
(b)    Severability. If any term or provision (or any portion) of this
Employment Agreement is determined by a court to be invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other terms
and provisions (or other portions) of this Employment Agreement shall
nevertheless remain in full force and effect. Upon such determination that any
term or provision (or any portion) is invalid, illegal or incapable of being
enforced, this Employment Agreement shall be deemed to be modified so as to
effect the original intent of the parties as closely as possible to the end that
the transactions contemplated hereby and the terms and provisions are fulfilled
to the greatest extent possible.
 
(c)    Entire Agreement. This document constitutes the final, complete, and
exclusive embodiment of the entire agreement and understanding between the
parties related to the subject matter hereof and supersedes and preempts any
prior or contemporaneous understandings, agreements, or representations by or
between the parties, written or oral. Without limiting the generality of the
foregoing, except as provided in this Employment Agreement, all understandings
and agreements, written or oral, relating to the employment of you by the
Company, or the payment of any compensation, or the provision of any benefit in
connection therewith or otherwise, are hereby terminated and shall be of no
future force and effect.
 
 

--------------------------------------------------------------------------------


 
 
Mr. Victor Zhou
__________, 2006
Page 8

 
(d)    Counterparts. This Employment Agreement may be executed on separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
agreement. Signatures may be exchanged by electronic facsimile with machine
evidence of transmission.
 
(e)    Successors and Assigns. This Employment Agreement is intended to bind and
inure to the benefit of and be enforceable by you and the Company, and their
respective successors and assigns, except that you may not delegate any of your
duties hereunder and you may not assign any of your rights hereunder without the
prior written consent of the Company. If you should die while any amounts would
still be payable to you hereunder if you had continued to live, all amounts
payable hereunder shall be paid in accordance with the terms of this Employment
Agreement to your estate, unless you have provided written notice to the Company
specifying a different beneficiary or beneficiaries (which notice(s) may be
changed from time to time at the sole discretion of you).
 
(f)    Attorneys’ Fees. If any legal proceeding is necessary to enforce or
interpret the terms of this Employment Agreement, or to recover damages for
breach, the prevailing party shall be entitled to reasonable attorneys’ fees, as
well as reasonable costs and disbursements, whether taxable or not, in addition
to any other relief to which you or the Company may be entitled.
 
(g)    Amendments. No amendment or other modification to this Employment
Agreement may be made except by a writing signed by both parties. Except for
your estate pursuant to Section 5(a) hereof, nothing in this Employment
Agreement, express or implied, is intended to confer upon any third person any
rights or remedies under or by reason of this Employment Agreement.
 
(h)    Choice of Law and Venue. All questions concerning the construction,
validity and interpretation of this Employment Agreement will be governed by the
internal law, and not the law of conflicts, of the State of California. The
exclusive venue for any such action shall be in the U.S. federal or state courts
having within their venue Los Angeles, California.
 
(i)     Fees and Expenses. Each of the parties shall bear its own fees and
expenses incurred in connection with the preparation of this Employment
Agreement and related transactions.
 
 

--------------------------------------------------------------------------------


 
 
Mr. Victor Zhou
__________, 2006
Page 9

 
We are eager to have you join us as a key member of the Hartcourt Companies
team. Please indicate your acceptance of the terms of this Employment Agreement
by signing below.
 
 
 
 
 
Acknowledged and agreed:




_____________________
Mr. Victor Zhou
Sincerely,
The Hartcourt Companies, Inc.
 
 
Billy Wang
Chairman of the Board of Directors
 
 
 
 
 

 

--------------------------------------------------------------------------------




 
Mr. Victor Zhou
__________, 2006
Page 10


 
EXHIBIT A


RELEASE AGREEMENT
OF THE HARTCOURT COMPANIES, INC.
 
Mr. Victor Zhou (“Releasor”) agrees that the payments and benefits he has
received from The Hartcourt Companies, Inc. (the “Company”) are in full
satisfaction of all obligations of the Company to the Releasor arising out of or
in connection with the Releasor’s employment including, without limitation, all
salary, bonuses, sick pay, reimbursement of expenses, and that the payment and
benefits that will be provided to Releasor in accordance with Section 4 of
Releasor’s Employment Agreement entered into as of May 31, 2006 (the “Employment
Agreement”), as applicable, constitute consideration for the covenants and
releases of the Releasor as set forth in this Release Agreement (“Severance
Benefits”).
 
1.    Releasor acknowledges that the Severance Benefits represent a substantial
benefit to Releasor to which Releasor would not have been entitled had he not
entered into this Release Agreement. Releasor further agrees that The Company
has fully compensated Releasor for all salary, bonuses, commissions and benefits
that he earned through the date of termination, or pursuant to any employment or
other agreements.
 
2.    In consideration of the Company’ promise to give Releasor the Severance
Benefits:
 
a.    Releasor, on behalf of himself and on behalf of all persons acting on
Releasor’s behalf (including but not limited to Releasor’s estate, heirs,
administrators, executors, successors, and assigns) hereby releases, indemnifies
and hold harmless the Company, and all its subsidiaries, affiliated companies,
business and operating units and each such entities’ officers, agents,
representatives, shareholders, employees, successors, predecessors, and assigns
(hereinafter, collectively, “Releasees”) from any and all claims, actions,
charges, causes of action, rights, demands, damages of whatever nature, known or
unknown, existing as of the date Releasor signed this Release Agreement arising
out of or relating to Releasor’s employment or the termination of Releasor’s
employment with the Company, including but not limited to, any claims that arise
under the common law of contracts, implied or express contract or covenant,
tort, public policy, wrongful termination, defamation or any claim, under either
state or federal law, or agency charge of discrimination based on race, age,
marital status, military status, gender, religion, national origin, handicap,
disability, sexual orientation, retaliation and specifically including, but not
limited to, any and all claims arising under Title VII, the California Fair
Employment and Housing Act, the Age Discrimination in Employment Act of 1967,
the Americans with Disabilities Act, the Family and Medical Leave Act, the
California Family Rights Act (all of the foregoing as amended), and any other
statutory or common law claims.
 
b.    Releasor also understands that, in addition to known claims, unknown
claims may exist, and that a portion of the consideration paid by The Company is
paid to obtain Releasor’s release of both known and unknown claims. By signing
this Release Agreement, Releasor also expressly waives the provisions of
California Civil Code section 1542, which provide as follows:
 
 

--------------------------------------------------------------------------------


 
 
Mr. Victor Zhou
__________, 2006
Page 11
 
 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”
 
c.    Releasor agrees that for a period of six months following the date this
Release Agreement becomes effective Releasor will not solicit or hire or attempt
to solicit or hire, directly or indirectly, any employee of the Company or any
affiliate.
 
3.    By entering into this Release Agreement, neither Releasor nor the Company
admits liability, wrongdoing or violation of any law. The parties agree that
nothing in this Agreement, nor any of the discussions connected with those
documents, will be construed to constitute, or will be offered or received as,
evidence of an admission of liability or wrongdoing by any or all of the
Releasees. Releasor represents and warrants that neither Releasor nor anyone on
his behalf has filed or otherwise made any claim, charge, or complaint with, or
commenced any action or proceeding in, any federal, state or local court or
administrative agency or governmental entity against any or all of the
Releasees.
 
4.    Nothing in this Release Agreement will waive or otherwise release Releasor
from any obligation Releasor may have to the Company, including without
limitation, any proprietary information, invention assignment, confidentiality,
or similar agreement between Releasor and the Company.
 
5.    Releasor may not execute this Release Agreement prior to Releasor’s last
day of employment with Releasor.
 
6.    This Release Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of California, without regard to its
choice of law provisions.
 
7.    Releasor and The Company agree that the provisions of section 1654 of the
California Civil Code shall not apply to the interpretation of this Release
Agreement.
 
8.    Releasor acknowledges his understanding that he may take 21 days to
consider this Release Agreement and that he has been advised that he should
consult with an attorney, if he decides to do so, prior to executing this
Release Agreement. Executive further acknowledges that he understands that he
may revoke this Release Agreement within seven days of his execution of this
document and that the consideration to be paid to his pursuant to this Release
Agreement will be paid only after that seven day revocation period and will be
in accordance with Section 4 of the Employment Agreement.
 
9.    This Release Agreement shall not cover obligations of the Company to
defend and/or indemnify Releasor in his capacity as an officer or director of
the Company in accordance with the provision of the Company’s Articles of
Incorporation, Bylaws, and applicable law. In addition, it is understood that
this Release Agreement shall not preclude Releasor from bringing an action to
enforce the terms of this Release Agreement or any indemnification obligations
on the part of the Company.
 
10.   This Release Agreement sets forth the entire agreement between Releasor
and the Company, and Releasor acknowledges by signing below that Releasor has
not relied upon any representations, written or oral, not set forth in this
Release Agreement. Releasor further acknowledges that this Agreement may not be
changed or modified except by a subsequent written agreement signed by both
Releasor and the Company.
 
 

--------------------------------------------------------------------------------


 
 
Mr. Victor Zhou
__________, 2006
Page 12
 
 
11.    Should any provision of this Agreement be held invalid or illegal, such
invalidity or illegality shall not invalidate the whole of this Agreement. Upon
such determination that any term or provision (or any portion) is invalid,
illegal or incapable of being enforced, this Release Agreement shall be deemed
to be modified so as to effect the original intent of the parties as closely as
possible to the end that the transactions contemplated hereby and the terms and
provisions are fulfilled to the greatest extent possible.
 
12.    This Release Agreement contains all of the terms, promises,
representations, and understandings made between the parties and supersedes any
other representation, understandings or agreements by or between the parties,
whether oral or written. Any waiver by the Company of a breach of any provision
of this Release Agreement shall not operate or be construed as a waiver of any
subsequent breach of such provision or any other provision of this Agreement.
 
13.    Releasor represents that Releasor has read this Agreement and understands
its provisions, and that Releasor has had the opportunity (whether or not such
opportunity was taken) to consult with legal counsel of his own choosing.

 

  THE HARTCOURT COMPANIES, INC.
 
By____________________________
Name: Billy Wang
Title: Chairman of the Board




By_____________________________
Mr. Victor Zhou

 